Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 January 2021 and 14 February 2022 were filed and are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On Page 3:
-Replace “□” with either “ºC” or “ºF” in paragraphs [0033], [0038] and [0039]
On Page 10:
-Replace “□” with either “ºC” or “ºF” in paragraphs [0114], [0127] and [0128]
On Page 13:
-Replace “□” with either “ºC” or “ºF” in paragraph [0153]
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claims 12 and 13 contain the symbols “□”, which should have been represented as “ºC” or “ºF” instead.  Applicant needs to amend these claims as well as the specification to consistently correct this symbolic error.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al (US 7,749,300) in view of Wang et al US 10,749,065).
Chretien et al disclose the following claimed features:
Regarding claim 1, an ink, comprising: a first solution composed of a caesium carbonate, a first oleic acid, and an organic non-coordinating solvent; a second solution composed of a lead halide PbX2 (column 5, lines 36-56), an organic non-coordinating solvent, an oleylamine, and a second oleic acid (column 9, lines 4-16), wherein the X is a halogen; and a blank ink composed of a photoinitiator, a prepolymer, and a monomer (column 6, lines 42-45; column 13, lines 24-29); wherein a mass percentage is 5% to 30% to the fourth solution and the blank ink (column 10, lines 33-39), the fourth solution is mixed with the blank ink to form the ink (column 4, lines 25-31; column 9, line 42 to column 10, line 44).
Chretien et al disclose the claimed invention except for reciting a third solution comprising a CsPbX3.
Wang et al teach a third solution comprising a CsPbX3 (Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a third solution comprising a CsPbX3, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 2, Chretien et al disclose the claimed invention except for reciting the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine.  Wang et al teach the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine (column 11, lines 40-45).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 3, Chretien et al disclose the claimed invention except for reciting the X is composed of the chlorine and the bromine, and mole ratio of PbCl2 to PbBrz is 1:1.  Wang et al teach the X is composed of the chlorine and the bromine, and mole ratio of PbCl2 to PbBrz is 1:1 (column 3, lines 54-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X is composed of the chlorine and the bromine, and mole ratio of PbCl2 to PbBrz is 1:1, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 4, Chretien et al disclose the claimed invention except for reciting the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1.  Wang et al teach the X is composed of the iodine and the bromine, and mole ratio of PbI2to PbBr2 is 1:1 (column 3, lines 54-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 5, Chretien et al further disclose a mass percentage the CsPbX3 of the fourth solution is 20% to the fourth solution and the blank ink (column 10, lines 33-39).
Regarding claim 6, Chretien et al further disclose the photoinitiator comprises 1-hydroxy ketone or benzophenone, the prepolymer comprises acrylic light curable resin, and the monomer comprises acrylic acid or methacrylate (column 5, line 62 to column 6, line 14).
Regarding claim 7, Chretien et al further disclose a mass percentage of the photoinitiator is 1% to 5% to the ink, a mass percentage of the prepolymer is 40% to 60% to the ink, and a mass percentage of the monomer is 10% to 20% to the ink (column 11, line 24 to column 13, line 6).
Regarding claim 8, Chretien et al disclose an ink manufacturing method, comprising: preparing a first solution by mixing a caesium carbonate, a first oleic acid, and an organic non-coordinating solvent; preparing a second solution by mixing a lead halide PbX2 (column 5, lines 36-56), an organic non-coordinating solvent, an oleylamine, and a second oleic acid, wherein the X is a halogen (column 9, lines 4-16); preparing a blank ink by mixing a photoinitiator, a prepolymer, and a monomer (column 6, lines 42-45; column 13, lines 24-29); wherein the fourth solution is mixed with the blank ink to form the ink (column 4, lines 25-31; column 9, line 42 to column 10, line 44), a mass percentage in the fourth solution is 5% to 30% to the fourth solution and the blank ink (column 10, lines 33-39).  Chretien et al disclose the claimed invention except for reciting a third solution comprising a CsPbX3.  Wang et al teach a third solution comprising a CsPbX3 (Figure 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a third solution comprising a CsPbX3, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 9, Chretien et al disclose the claimed invention except for reciting the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine.  Wang et al teach the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine (column 11, lines 40-45).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 10, Chretien et al disclose the claimed invention except for reciting the X is composed of the chlorine and the bromine, and mole ratio of PbCl2 to PbBr2 is 1:1.  Wang et al teach the X is composed of the chlorine and the bromine, and mole ratio of PbCl2 to PbBr2 is 1:1 (column 3, lines 54-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X is composed of the chlorine and the bromine, and mole ratio of PbCl2 to PbBr2 is 1:1, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 11, Chretien et al disclose the claimed invention except for reciting the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1.  Wang et al teach the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1 (column 3, lines 54-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 15, Chretien et al further disclose a mass percentage the CsPbX3 in the fourth solution is 20% to the fourth solution and the blank ink (column 10, lines 33-39).
Regarding claim 16,  Chretien et al further disclose the photoinitiator comprises 1-hydroxy ketone or benzophenone, the prepolymer comprises acrylic light curable resin, and the monomer comprises acrylic acid or methacrylate (column 5, line 62 to column 6, line 14).
Regarding claim 17, Chretien et al further disclose a mass percentage of the photoinitiator is 1% to 5% to the ink, a mass percentage of the prepolymer is 40% to 60% to the ink, and a mass percentage of the monomer is 10% to 20% to the ink (column 11, line 24 to column 13, line 6).
Regarding claim 18, a display device, wherein a luminous layer of the display device is formed by an ink through ultraviolet curing, and the ink comprises: a first solution composed of a caesium carbonate, a first oleic acid, and an organic non- coordinating solvent; a second solution composed of a lead halide PbX2 (column 5, lines 36-56), an organic non-coordinating solvent, an oleylamine, and a second oleic acid, wherein the X is a halogen (column 9, lines 4-16); a fourth solution centrifuged and purified from the third solution; and a blank ink composed of a photoinitiator, a prepolymer, and a monomer (column 6, lines 42-45; column 13, lines 24-29); wherein the fourth solution is mixed with the blank ink to form the ink (column 4, lines 25-31; column 9, line 42 to column 10, line 44), a mass percentage of the CsPbX3 in the fourth solution is 5% to 30% to the fourth solution and the blank ink (column 10, lines 33-39).  Chretien et al disclose the claimed invention except for reciting a third solution comprising a CsPbX3.  Wang et al teach a third solution comprising a CsPbX3 (Figure 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a third solution comprising a CsPbX3, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 19, Chretien et al disclose the claimed invention except for reciting the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine.  Wang et al teach the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine (column 11, lines 40-45).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X of the CsPbX3 is selected from one or more than one of a chlorine, a bromine, and an iodine, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.
Regarding claim 20, Chretien et al disclose the claimed invention except for reciting the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1.  Wang et al teach the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1 (column 3, lines 54-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the X is composed of the iodine and the bromine, and mole ratio of PbI2 to PbBr2 is 1:1, as taught by Wang et al into Chretien et al, for the purpose of providing a light-responsive LED.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 14 is the inclusion of the limitations of an ink manufacturing method that includes the step of preparing the third solution by
mixing the first solution and the second solution for 15 to 20 seconds in a noble gas and cooling in a cold water for 5 to 10 minutes for obtaining the third solution.  It is this step found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Luchinger et al (US 10,326,058) disclose a luminescent component that includes a first element comprising a first solid polymer composition, wherein the first solid polymer composition includes first luminescent crystals, wherein the first luminescent crystals are of the perovskite structure.  Dou et al (US 2018/0105743) disclose a halide perovskite nanostructure that includes a first region and a second region. The first region comprises ABX.sub.3, with A being selected from a group consisting of Cs and Rb, with B being selected from a group consisting of Sn and Pb, and with X being selected from a group consisting of Br, Cl, and Br and Cl. The second region comprises ABY.sub.3, with Y being selected from a group consisting of Br, I, and Br and I.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853